—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered September 26, 1991, convicting him of assault in the second degree (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s motion for a trial order of dismissal was not specific enough to preserve the issue of legal sufficiency for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250; cf., People v Gonzalez, 200 AD2d 759). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. We find no merit to the defendant’s claim that the testimony of the complainant and his friends was incredible as a matter of law (see, People v Grajales, 187 AD2d 631). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
We have examined the defendant’s remaining contention and find it to be without merit. Balletta, J. P., O’Brien, Copertino and Florio, JJ., concur.